 MEIJER SUPERMARKETS, INC.513Meijer Supermarkets,Inc.andRetail Store Employees Union,Local 20, Retail Clerks International Association,AFL-CIO,PetitionerMeijer Supermarkets,Inc.'andRetail Store Employees Union,Local 20, Retail Clerks International Association,AFL-CIO,Petitioner.Cases Nos. 7-RC-5333 and 7-RC-5368.May 9, 1963DECISION AND DIRECTION OF ELECTIONUpon consolidated petitions 2 duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held before Iris H.Meyer, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Fanning, and Brown].Upon the entire record in these cases the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations 3 claim to represent certain employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.IEmployer's name appears as corrected herein.2Pursuant to order of the Regional Director of the Seventh Region, Cases Nos. 7-RC-5333 and 7-RC-5368 were consolidated on August 29, 1962.3The Consolidated Independent Union, Local 951, affiliated with the National Inde-pendent Union Council, herein called the ICIU, intervened on the basis of its contract inter-est.Petitioner contends that the CIU is not a labor organization in view of (1) Its failureto comply with the reporting requirements of the Labor-Management Reporting and Dis-closure Act of 1959, and (2) its use of varying names tending to confuse its identity.However, the Board has held that a union's status as a labor organization is not affectedby noncompliance with the Labor^Management Reporting and Disclosure Act of 1959,Alto Pla8ticsManufacturing Corporation,136 NLRB 850; nor by misrepresenting itsidentity,WilliamJ.Burns,138 NLRB 449.Moreover, as the evidence shows that theCIU admits employees to membership and exists for the purpose of dealing with an em-ployer concerning wages, hours, and terms and conditions of employment, and since thisfully satisfies the statutory test, we find that the CIU is a labor organization within themeaning of the ActThe amalgamated Meat Cutters and Butcher Workmen of North America, Local 539,AFL-CIO, intervened at the hearing on a showing of interest, but withdrew as a matterof record on November 1, 1962.The Retail and Department Store Employees, Amalgamated Clothing Workers of America,AFL-CIO, herein called the ACw, intervened on a showing of interestAlthough the Em-ployer, Petitioner, and CIU contend that the ACW is not a labor organization, the Boardhas found it to be a labor organization in one or more cases. SeeSpartan DepartmentStores,140 NLRB 608. Taking official notice of our proceedings, we find the ACW to bea labor organization within the meaning of the Act. The ACW did not enter any stipula-tions, indicate its positions, or otherwise participate in the hearing.142 NLRB No. 69. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Employer presently operates a chain of 17 retail stores,engaged in the sale of food and nonfood items, as well as warehousefacilities which service all stores.In May 1962, when the original petition in 7-RC-5333 was filed, theEmployer had 16 retail outlets, all known as Meijer Supermarkets.At that time, Petitioner sought a single unit of the 16 supermarkets,a unit then coextensive with the Employer's entire chain operation.In June 1962 the Meijer's Supermarket on Kalamazoo Street inGrand Rapids, Michigan, was expanded and reopened under the nameof Thrifty Acres.This store, originally consisting of 25,000 squarefeet, was expanded to 100,000 square feet, with two-thirds of its mer-chandising area allocated to the sale of nonfood items, and with itswork force increased from some 50 to about 175 employees. On June 4,Petitioner filed its petition in 7-RC-5368 seeking a separate unit ofthe employees at this store.Thereafter, the Employer added two moreThrifty stores, one at Holland, Michigan, which like the Grand RapidsThrifty was formerly a Meijer Supermarket; and the other an entirelynew establishment at Muskegon, Michigan.On amended petitions,' Petitioner now seeks a unit of 14 MeijerSupermarkets and the warehouse, and a second unit of the employeesat the Grand Rapids Thrifty; the Thrifty stores at Holland andMuskegon are excluded from the units requested by Petitioner.ThePetitioner, relying upon differences between the Thrifty and Meijeroperations, asserts that the former represents an entirely new venture,requiring a separate election at the Grand Rapids Thrifty.However,in the alternative, Petitioner has expressed a willingness to participatein an election in any unit or units found appropriate by the Board.The Employer and the CIU, relying on bargaining history and otherfactors, contend that an overall unit of the 17 retail outlets and thewarehouse, including employees at the Thrifty stores, is the onlyappropriate unit.Since 1951, the Employer has recognized the CIU as the exclusivebargaining agent of its employees in a multistore, chainwide unit.At that time, the Employer's operations were limited to five retailstores.As the Employer opened additional stores, the new employeeswere considered automatically covered by existing bargaining agree-4As a result of a corporate reorganization,through which Thrifty Acres,Inc., theEmployer named in Case No.7-RC-5368, was merged into the parent corporation,MeijerSupermarkets,Inc. ; and subsequent operational changes consisting of the conversion ofthe Holland supermarket into a Thrifty Acres store and the addition of a new Thrifty atMuskegon;the Petitioner moved at the hearing to amend its petitions so as to exclude theGrand Rapids, Holland, and Muskegon Thrifties from the unit sought in Case No 7-RC-5333, and to confine the petition in Case No 7-RC-5368 to the Grand Rapids Thrifty storeThe Employer and CIU opposed the motions and in turn moved to dismiss the petitions.The Regional Director referred them to the Board for decision. In view of the fact thatthe events which are the basis for the motions to amend occurred subsequent to the filingof the original petitions herein, and in further view of the fact that the issues have beenfully litigated,we find that the motions to amend are proper.Accordingly,we grant suchmotions to amend and deny the Employer's and CIII's motion to dismiss the petitions herein MEIJER SUPERMARKETS, INC.515ments with the CIU.When the instant petitions were filed, the sub-sisting agreement between the Employer and CIU was not scheduledto expire until August 5, 1963.1That contract, through its recognitionclause, applies to all employees of the Employer and its subsidiaries,subject to certain exclusions not here material.The Meijer and Thrifty stores are operated under different namesand trade symbols and have separate locations but within the samegeneral geographic areas.The Thrifty stores use twice the displayarea for the sale of nonfood items than is used for food, while at thesupermarkets, the food area doubles that allocated to the display ofnonfood items.While nonfood items are available at all stores, thenonfood lines at the Thrifty stores are more extensive and diverse.The Thrifty stores use different types of bags, payroll checks, applica-tion forms, and employee identification badges.Manpower require-ments at the Thrifty stores now exceed those at the Meijer locations.The Employer and the CIU, before the opening of the Grand RapidsThrifty, negotiated a new wage schedule for certain employees in thenonfood area at the Thrifty stores which, in some classifications, re-flected a lower starting rate than is received by nonfood workers atthe supermarkets.However, it appears that the wage differentialsreflected the lighter work and more limited responsibilities requiredof employees in the new Thrifty classifications.Despite these differences, the evidence establishes that operations atall of the Employer's stores are controlled through a central officewhich plans, coordinates, and directs management policies relativetomerchandising practices, pricing, personnel administration, pur-chasing, and inventory control.The central office also has sole author-ity to determine the basic layout of the store, the type and variety of themerchandise carried, overall staffing, hours of operation, and majorpromotional and advertising activities.All stores are serviced bycentral warehouse and bookkeeping facilities. Intermediate supervi-sion is effected through an operations director and district manager,whose responsibilities are defined by division of the stores into twosupervisory districts, each containing both Meijer and Thrifty stores.The operations director and district manager work out of the centraloffice and attempt to visit each store in their respective districts atleast once every 2 weeks.The store managers have immediate re-sponsibility for the execution of directives handed down by the centraloffice.Moreover, there are other important features common to bothThrifty and Meijer stores.The record shows that: There is no dif-ference in the authority of the store managers at Thrifty and Meijer5 The Employer and CIU, at the hearing, waived their initial assertion that the presentlysubsisting contract was a bar to the instant proceeding.712-548-64-vol. 142-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocations;gross revenues from the sale of food items exceed thosefrom nonfood lines at each of the Employer's stores; merchandiseavailable at all stores is jointly advertised;that all stores are of theself-service,discount variety;the Employer's private labels are carriedin all stores;and both merchandise and personnel are interchangedbetween Meijer and Thrifty stores.Withthe exception of the nonfood classifications covered by thesupplement agreement,all employees derive their hourly rates fromthe basic bargaining agreement.In addition,all employees are cov-ered by a common grievance system, and enjoy all other contractualnonwage benefits.The basic agreement also provides for the exerciseof departmental seniority on a companywide basis without differentiat-ing between Thrifty and Meijer stores.Despite the different work re-sponsibilities of certain nonfood employees at the Thrifty stores, theoverall skill and experience required of employees at these stores issubstantially similar to that possessed by their counterparts at theMeijer Supermarkets.On the basis of the foregoing,we are of the opinion that the Em-ployer's Thrifty Acres operations represent no more than a normalbusiness expansion of existing facilities sand not the establishment ofan entirely new operation.Accordingly,and in view of the bargain-ing history,community of employment interests throughout the chain,highlevel of centralized management and control,minimal storeautonomy, geographic integration,employee interchange,and theabsence of any indication that the organizational interests of em-ployees would be impaired if a chainwide unit were found appropriate;we find a unit consisting of employees at all 17 stores and the ware-house to beappropriate herein.6We find that the following employees of the Employer constitute aunit appropriate for collective bargaining within the meaning of Sec-tion 9(b) of the Act.All full-time and regular part-time employees employed at the Em-ployer's 17 retail establishments and warehouse located in GrandRapids, Michigan,and environs, incuding all full-time and regularpart-time employees at the Employer'sThrifty Acres stores,but ex-cluding employees working in the bank,shoe repair,barber shop,beauty shop,major appliances, credit, and bakery departments,' of-9 Cf.The GreatAtlantic and Pacific Tea Company,140 NLRB 1011. Contrary to thePetitioner's contention,the facts in the instant case are distinguishable from those inSav-On Drugs,Inc,138 NLRB 1032. There the Board found a single-store unit appropri-ate in a chain operation on a record indicating no bargaininghistory,limited interchange,geographic separation, management autonomy in the individual store, and no claim forrepresentation on a broader basis.See alsoFrostco Super Save Stores,Inc ,138 NLRB125,where a self-determination election was allowed as to a single licensed departmenton evidence showing separate ownership and physical separation of the licenseddepart-ment involved7The parties stipulatedthat employees of the named licensed departments are not em-ployees of the Employer and should be excluded from the unit found appropriate. LUMMUS COMPANY517fice clerical employees,store managers, assistant store managers, de-partment managers,eand all other supervisors as definedin the Act.[Text of Direction of Election 9 omitted from publication.]'8 Petitionercontends that the department managers are not supervisors and should beincluded in the appropriate unit, while the Employerand the CIU take the contrary posi-tion.The record establishes that department managers direct the work intheir respectivedepartments,have authority effectively to recommend discharge and discipline,and repre-sent the Employer at the first step in the contractual grievance procedures.We find thattheyare supervisors and should be excluded from the appropriate unit.However, therecord suggests,though unclear on this point,that there may be departments,not identifiedin the record,inwhich the department manager is the only employee employed or whoexercises supervisory authority only irregularly and sporadically.In accordance withestablished policy the Board will not exclude persons as supervisors who do notat presentexercise supervisory authority or do so only on an irregular or sporadic basis.HuntleyIndustrial Minerals,Inc.,131 NLRB 1227,1228.Accordingly,department managers work-ing under the aforesaid conditions are not supervisors as definedin the Actand are in-cluded in the unit.8 As theunit found appropriate is larger than that initiallyrequested by Petitioner,Petitioner's interest in the chainwide unit is unclear.Accordingly, the Regional Directoris instructed not toproceed with the election hereinafter directed untilhe shall have firstdeterminedthat thePetitioner has an adequate showing of interestin the unit hereinfound appropriate.The CIU does not wish to participate in an electionifPetitioner'sshowing is found inadequate.Lummus CompanyandJames J. KivlinLocal 80, United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIOandJames J. Kivlin.Cases Nos. 4-CA-2361 and 4-CB-717.May 10, 1963DECISION AND ORDEROn May 11, 1962, Trial Examiner James A. Shaw issued his Inter-mediate Report in the above-entitled proceeding, finding that Local80, United Association of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States and Canada,AFL-CIO, herein called Respondent Local 80, had engaged in andwas engaging in certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the attached Intermediate Report.He also found thatLummus Company, herein called Respondent Lummus, did not en-gage in the unfair labor practices alleged nand recommended that thecomplaint be dismissed in its entirety as to this Respondent.There-after, the General Counsel, the Charging Party, and RespondentLocal 80 filed exceptions to the Intermediate Report and supportingbriefs.Respondent Lummus filed a brief 1 in reply to the exceptionsand briefs of the General Counsel and the Charging Party.1Respondent Lummus' request for oral argument is hereby denied,as the record, excep-tions, and briefs adequately present the issues and the positions of the parties.142 NLRB No. 59.